                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RANDY SEAN BARNES                                                                    PLAINTIFF

v.                                    No. 2:18-CV-02009

NANCY A. BERRYHILL, Commissioner,
Social Security Administration                                                     DEFENDANT

                                            ORDER

       The Court has received a report and recommendation (Doc. 16) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline for objections has

passed. The Magistrate recommends that the Court affirm the decision of the Social Security

Administration Administrative Law Judge and dismiss this case with prejudice. The Court has

reviewed this case and finds that the report and recommendation is proper, contains no clear error,

and should be and hereby is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

AFFIRMED and this case is DISMISSED WITH PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 24th day of October, 2018.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            CHIEF U.S. DISTRICT JUDGE
